We will proceed to consider the grounds of the motion in their order. *Page 632 
That there is no judgment set out in the case-made: That it is necessary that a copy of the final judgment appealed from should be set out in the case-made is well settled. InGardenhire v. Burdick, 7 Okla. 212, 54 P. 483, it is said:
"This purports to be an appeal from a judgment of the district court of Payne county. The record consists of a case-made regularly served, signed, authenticated, and filed. The case-made contains no copy of the judgment or final order of the court in said cause."
By reason of the omission, the appeal was dismissed. And the same rule was followed in Sproat v. Durland, 7 Okla. 230,54 P. 458; Ford v. McIntosh, 22 Okla. 423, 98 P. 341; Meadorsv. Johnson, 27 Okla. 543, 117 P. 198; In re Cochran's Estate,48 Okla. 672, 149 P. 1089. The case-made in the case at bar does not contain a copy of the journal entry, but does contain the following:
"Motion for a new trial heard and overruled. Judgment and decree for defendants on verdict as per journal entry. Plaintiff excepts."
We do not think this entry complies with the rule announced in the above cases. Rev. Laws 1910, sec. 5143, provides:
"All judgments and orders must be entered on the journal of the court, and specify clearly the relief granted or order made in the action."
An entry, whether on the journal or the minutes, in the form above set out, does not comply with the statute, for it does not specify clearly the relief granted. In Randall v.Wadsworth, 130 Ala. 633, 31 So. 555, a question very nearly identical with that under consideration was presented. In that case it is said: *Page 633 
"It has been repeatedly decided by this court that a mere recital in the record to the effect that 'demurrer was overruled,' or 'sustained,' is nothing more than a memorandum, wholly wanting in the essential elements of a judgment, and therefore insufficient to support an assignment of error."
However, it appears from the record with sufficient certainty that a journal entry was signed, and under the provisions of Rev. Laws 1910, sec. 5243, the plaintiff in error should be allowed, if he elects so to do, to withdraw the record and supply the journal entry.
The next ground of the motion is that the court made no order allowing the appeal. In this state no such order is necessary. Appeals are given by statute, and in proper cases they are matters of right.
The next ground of the motion is that the court made the order extending the time to make and serve a case-made, without application on the part of the plaintiff in error. This is not sustained by the record, for the order recites:
"Now on this 26th day of May, 1913, it appearing to the court for good cause shown that the time should be extended," etc.
It is not necessary that the record set out the application for an extension of time, for when the court finds that good cause has been shown for the extension, it necessarily follows that the cause was shown by plaintiff in error. It is not necessary that the adverse party have notice of the application to extend the time, and the finding of the trial judge that good cause has been shown is a finding of fact, not subject to review by this court. Pappe v. American Fire Ins. Co.,8 Okla. 97, 56 P. 860; St. Louis Commission Co. v. Calloway,5 Okla. 393, 395, 47 P. 1088. *Page 634 
The next ground of the motion is that the order extending the time is void: (a) Because the court had no application before it, asking that time be granted. This has been disposed of. (b) The order is void because it fails to provide the time to suggest amendments. The order was certainly irregular in this respect, and had the defendants stood on their rights this appeal would have been lost. It is decided in Cummings v. Tate,47 Okla. 54, 147 P. 304, that the time allowed for the suggestion of amendments to a case-made commences to run from the expiration of the period of extension, and not from the date of the service, but it is held in the same case that this may be waived. In the case at bar, the motion for a new trial was overruled on March 1, 1913, and 90 days given to make and serve case. On May 26th, 90 days additional time was given, after the time previously granted, and while this order contained no provision for time to suggest amendments, or for the settling of the case, the defendants in error have waived any error in this respect; for on May 27, 1913 (and it is not material whether the true date was May or June, 1913), the defendants in error stipulated that this was a correct case-made, waived all rights to suggest amendments, and agreed that the judge might settle the same without further notice. This brings this case directly within the decision in FirstBank of Maysville v. Alexander, 47 Okla. 459, 149 P. 152. In that case an order was made extending the time for making and serving the case-made, which expired within six months, but the time to suggest amendments carried it beyond six months from the time of overruling the motion for a new trial; but as a fact, as in the case at bar, the case-made was signed, settled, and docketed in this court within six months. The court says: *Page 635 
"An order extending the time to prepare and serve case-made and to suggest amendments thereto, and requiring same to be settled upon certain notice prescribed by the order, which extends the time of suggesting amendments beyond the six months' period allowed by statute, is not void where the order requires that case-made be made and served within six months. In such case the defendant in error may claim the full time allowed by the order, and the court would have no authority to settle same after the expiration of six months; but if the defendant in error waives the time prescribed therein and suggests amendments which are allowed, * * * and waives notice of the time and place of settlement thereof, and petition in error with case-made attached is filed in this court within the six months' period, same will be valid."
This case is directly in point and governs the one under consideration.
The next ground of the motion is that an order extending the time to make and serve a case-made beyond the period of six months from the order appealed from is void. This is true, if the order does extend the time to make and serve case for more than six months. Reed v. Wolcott, 40 Okla. 451, 139 P. 318. But the order in the case at bar does not extend the time to make and serve case-made for six months. The entire extension is for 180 days from March 1, 1913, and this is less than six months. See Ball v. Freeman, 48 Okla. 298, 149 P. 1158.
The most important question presented is whether this appeal must be dismissed because the signature of the trial judge to the certificate is not attested by the clerk. This certificate is dated July 7, 1913, and the case was docketed in this court on July 19, 1913, so that the time to perfect the appeal has long since expired. That it is necessary for the signature of the judge to the certificate to be *Page 636 
attested by the clerk with the seal of the court is well established. Rev. Laws 1910, sec. 5242; Stallard v. Knapp,9 Okla. 591, 60 P. 234; Oligschlager v. Grell, 13 Okla. 632,75 P. 1131; Tarkenton v. Carpenter, 48 Okla. 498, 150 P. 482;Board of Com'rs of Creek County v. State ex rel., 48 Okla. 477,150 P. 455.
The plaintiff in error argues that because the clerk has signed and sealed a certificate it is a complete transcript and copy of all the records, pleadings, orders, motions, and proceedings had in the cause, and that this takes the place of the attestation of the judge's signature to the certificate. But we do not agree with this. In the first place, the statute expressly provides that the clerk shall attest the judge's signature, and attach the seal of the court thereto. If any reason is needed for requiring the express provisions of a statute to be observed, it may be said that, while we take judicial notice of who the judge is, we do not take judicial notice of his signature, and for this reason the clerk is required to attest the judge's signature under the seal of the court. However, in the case at bar the plaintiff in error has filed a verified reply to the motion to dismiss on this ground, in which he sets up that the clerk did actually attest the case-made and filed it and certified it. Under the circumstances, we will not dismiss the appeal.
In Midland Valley R. Co. v. Berry, 46 Okla. 652,149 P. 242, it is held:
"Under section 5243, Rev. Laws 1910, the Supreme Court has the authority to permit the case-made to be withdrawn for correction, and matters omitted therefrom may, under the direction of the trial judge, be incorporated in the case-made."
And in the opinion it is said: *Page 637 
"It is not within the province of this court to decide which affidavits are true, but under section 5243, Rev. Laws 1910, the motion of defendant in error will be allowed, and it is hereby ordered that the defendant in error is granted permission to withdraw the case-made for the purpose of making such correction, if supported by the facts, and such correction is to be made according to the true facts to be determined by the trial court, the same to be made in 30 days from this date, upon five days' notice to the plaintiff in error."
In the case at bar, the plaintiff in error expressly set out in a verified answer that the clerk did actually attest the case-made. If the clerk did not attest the signature of the judge, a different question will be presented; but we will not decide that question until the facts are before us. EnglandBros. v. Young, 25 Okla. 876, 105 P. 654. In Bettis v.Cargile, 23 Okla. 301, 100 P. 436, in construing section 5243, it is said:
"Section 1 of an act of the Legislature, entitled 'An act providing for the correction of court records,' approved March 15, 1905 (Laws 1905, p. 322, c. 28), authorizes this court, after any record or case-made is filed in this court on appeal taken, where it appears that any matter which is of record in the court from which the appeal * * * has been omitted, to prepare, under the direction of the judge who tried the cause, such omitted parts and file the same in this court, and that such corrections shall then have like force and effect as though they had been originally incorporated in the record or case-made. But the provisions of this act do not authorize this court to begin proceedings to correct the record of the trial court, or to have nunc pro tunc orders made in that court or in this court, in order that this court may obtain jurisdiction of a case on appeal. The party seeking the jurisdiction of this court from the judgment of the trial court has upon him the burden of preparing the record in his case so as to confer jurisdiction upon this court. If, after he has done so, and on appeal *Page 638 
some part of the record in the trial court has been omitted or incorrectly stated in this court, and such is made to appear to this court, same under said act may be supplied or corrected; but there is no statute to our knowledge that authorizes this court to correct errors or supply omissions in the record of the trial court. This should be done by proceedings in that court."
We therefore recommend that the plaintiff in error be allowed to withdraw the record for corrections within ten days after notice of the order, if such corrections are supported by the facts, and such corrections are to be made according to the true facts, by the district judge of Craig county, after notice of five days to the defendants in error, and said district judge of Craig county shall certify his findings to this court, and the case-made, as corrected, as herein directed, shall be returned and filed in this court, within 30 days from the date of this order.
By the Court: It is so ordered. *Page 639